Exhibit 10.166

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

  1. CONTRACT ID CODE     PAGE     OF      

 

    1    

 

 

    3    

2. AMENDMENT/MODIFICATION NO.

122

 

3. EFFECTIVE DATE  

04/02/2018

  4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If applicable)
6. ISSUED BY                                                CODE     5ACAAO  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)   CODE     5ACAAQ

DALE D. PARSAN

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

(202) 268-2223  

 

 

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County,  State, and ZIP Code)  
        (x)         9A. AMENDMENT OF SOLICITATION NO.

 

FEDERAL EXPRESS CORPORATION

             

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

     

     x      

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                  10B. DATED (SEE ITEM 13) SUPPLIER CODE:      000389122  
FACILITY CODE                           04/23/2013 11. THIS ITEM ONLY APPLIES TO
AMENDMENTS OF SOLICITATIONS     

☐          ☐  is extended,        ☐  is not  extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required.)

See Schedule

 

Net Decrease:      [*]

    

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

   

(x)     A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.    
  ☐            

 

☐  

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

       

 

☐  

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

        ☒    

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

Mutual Agreement of the Contracting Parties

 

       

 

E. IMPORTANT: Contractor      ☐    is not,      ☒    is required to sign this
document and return         1     copies to the issuing office.

 

   

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of this modification is to execute the following change to the
ACN-13-FX contract:

 

1. In accordance with contract ACN-13-FX and the “Fuel Adjustment” section, the
following Line Haul Rate (fuel) for the Day Network as set out in Attachment 10
is modified for performance during the period of April 2, 2018 to April 29, 2018
(Operating Period 55) as follows:

 

TIERS: Base – Tier 5

From:

[*] per cubic foot

 

Continued…

   

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

   

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Ron D. Stevens, Vice President                                          
               

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

15B. CONTRACTOR/OFFEROR

 

/s/ RON D. STEVENS

(Signature of person authorized to sign)

     

15C. DATE SIGNED  

 

4-18-18

 

16B. CONTRACT AUTHORITY

 

/s/ BRIAN MCKAIN

(Signature of Contracting Officer)

     

16C. DATE SIGNED

 

5/17/18

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

2

 

    Of

 

    3

 

              

 

CONTRACT/ORDER NO.

 

ACN-13-FX/122

 

AWARD/ EFFECTIVE DATE  

 

04/02/2018

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.                  

SOLICITATION            ISSUE DATE

                ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

 

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

             

To:

[*] per cubic foot

This is a decrease of [*].

 

TIERS: 6 - 8

TIER 6:

From:

[*] per cubic foot

To:

[*] per cubic foot

This is a decrease of [*].

 

TIER 7:

From:

[*] per cubic foot

To:

[*] per cubic foot

This is a decrease of [*].

 

TIER 8:

From:

[*] per cubic foot

To:

[*] per cubic foot

This is a decrease of [*].

 

[*]

 

    

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Delivery: 11/28/2016

Discount Terms:

See Schedule

Accounting Info:

BFN: 670167

FOB: Destination

Period of Performance: 09/30/2013 to 09/29/2024

 

Change Item 1 to read as follows:

                        1  

Day Network

Account Number: 53503

 

Continued...

 

                  [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

CONTINUATION SHEET

  REQUISITION NO.  

PAGE

 

3

 

    OF

 

    3

 

              

 

CONTRACT/ORDER NO.

 

ACN-13-FX/122

 

AWARD/ EFFECTIVE DATE  

 

04/02/2018

  MASTER/AGENCY CONTRACT NO.       SOLICITATION NO.                  

SOLICITATION            ISSUE DATE

                ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

 

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

              This is for estimation purposes only and is not a guarantee of
contract value.                            

 

 

 

 

 

    

               